PER CURIAM.
Appellant was indicted for first degree murder of his estranged wife and her lover. As to each homicide he was found by a jury to be guilty of second degree murder, was so adjudged and sentenced to life imprisonment.
On appeal it is contended the evidence was insufficient to overcome the presumption of defendant’s innocence and to disprove self-defense. We hold the contention is without merit. Examination of the record discloses there was sufficient competent evidence to sustain the verdicts. No useful purpose would be served by detailing the evidence here.
We have considered, in the light of the record and briefs, the appellant’s contention of errors at the trial consisting of rulings on admissibility of evidence and of photographs, and we find no prejudicial error.
*493On the further contention that the trial court committed error by commenting on the evidence, and in failing to “define all elements of homicide” in the charges, we hold no reversible error is shown. Comments of the court as alluded to were not specified. See Redditt v. State, Fla.1955, 84 So.2d 317. The court charged the jury on the degrees of homicide, and the charge set forth the elements of each offense. No particular definitions or wording of definitions thereof were requested to be charged. See Webster v. State, 141 Fla. 374, 193 So. 303.
No reversible error having been shown, the judgments are affirmed.